DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11, 14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,960,711 [Sheehan]. 

Regarding Claim 1:
Sheehan teaches an impactor spray or electrospray ionisation ion source (abstract) comprising: 
a nebuliser having a first conduit (Fig. 1 (10), 7:35-36) for providing a liquid sample (7:18-29; 10:29-31) and a second conduit (Fig. 1 (20) defines second conduit through which gas (92) passes) for providing a nebulisation gas in order to nebulise the liquid sample (Fig. 1 (92), 8:19-26), and wherein the outlet of the second conduit surrounds a single first conduit (as shown in Fig. 1); 
one or more ring electrodes (Fig. 1 (30) has an upstream element with is a ring electrode surrounding needle (10) and counter electrode (20)) for providing charge to the sample or removing charge from the nebulizer (10:42-55 describes a number of techniques whereby the electrode (30) provides charge to the sample), wherein the one or more ring electrodes is provided around the second conduit (as shown in Fig. 1) and surrounds a single second conduit (as shown in Fig. 1).
However, the Sheehan embodiment above fails to teach that the first conduit and second conduit are of unitary construction with each other.
Where the prior art demonstrated elements clamped together, the court found that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the present scenario, Sheehan teaches the first and second conduit stuck together in order to provide an electrospray ion source. Abstract, see Fig. 1. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the first conduit integral with the second conduit and the screen integral with the case because the use of a one piece construction instead of the connected structure disclosed in Sheehan would be a matter of obvious engineering choice. 340 F.2d at 968, 144 USPQ at 349.

Regarding Claim 2:
Sheehan teaches an ion source as claimed in claim 1, wherein an outlet of the first conduit has a substantially circular cross-sectional profile and/or an outlet of the second conduit has a substantially circular cross-sectional profile (8:4-10). 

Regarding Claim 4:
Sheehan teaches an ion source as claimed in claim 1, wherein outlets of the first conduit and second conduit are substantially concentric and coterminous (as shown in Fig. 1).  

Regarding Claim 5:
Sheehan teaches an ion source as claimed in claim 1, wherein the first conduit and the second conduit are unitarily formed of a blown material (7:60-62 notes that capillary (10) may be made of glass; 12:52-55 notes that the nebulizer may be made of glass). 
The above italicized limitation is a product-by-process limitation. Regarding the limitation stating that the first conduit and the second conduit are unitarily formed of a blown material, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the glass conduits of Sheehan. This is because the blown material of the instant invention is also glass, and the fashion in which the glass is formed into the claimed conduits does not appear to make any difference in the composition or effect of the device.  See MPEP § 2113.

Regarding Claim 6:
Sheehan teaches an ion source as claimed in claim 1, wherein the first conduit and the second conduit are unitarily formed of a moulded material (7:60-62 notes that capillary (10) may be made of glass; 12:52-55 notes that the nebulizer may be made of glass).
The above italicized limitation is a product-by-process limitation. Regarding the limitation stating that the nebulizer is made of a moulded material, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from the glass conduits of Sheehan. This is because the moulded material of the instant invention is also glass or polymer, and the fashion in which the glass or polymer is formed into the claimed conduits does not appear to make any difference in the composition or effect of the device.  See MPEP § 2113.

Regarding Claim 7:
Sheehan teaches an ion source as claimed in claim 1, wherein the first conduit and the second conduit are unitarily formed of glass (7:60-62 notes that capillary (10) may be made of glass; 12:52-55 notes that the nebulizer may be made of glass). The unitary limitation is addressed in the rejection of claim 1.

Regarding Claim 8:
Sheehan teaches an ion source as claimed in claim 1, wherein the first conduit and the second conduit are unitarily formed of a ceramic, plastics or polymer material (7:60-62 notes that capillary (10) may be made of silica, which is a ceramic; 12:52-55 notes that the nebulizer may be made of silica, which is a ceramic). The unitary limitation is addressed in the rejection of claim 1.

Regarding Claim 9:
Sheehan teaches an ion source as claimed in claim 1, wherein the first conduit and the second conduit are unitarily formed of a substantially non-metallic material (7:60-62 notes that capillary (10) may be made of silica, which is non-metallic; 12:52-55 notes that the nebulizer may be made of silica, which is non-metallic). The unitary limitation is addressed in the rejection of claim 1.

Regarding Claim 11:
Sheehan teaches an ion source as claimed in claim 1, further comprising one or more connectors for fluidly connecting the ion source to a liquid sample source (Fig. 1 (70b)). 

Regarding Claim 14:
Sheehan teaches an ion source as claimed in claim 1, comprising one or more wire electrodes provided within the first conduit (Fig. 1 (104), 7:57-63). 

Regarding Claim 16:
Sheehan teaches an ion source as claimed in claim 1, comprising one or more electrodes that comprise or form part of one or more connectors for fluidly connecting the ion source to a liquid sample source (7:63-67)).

Regarding Claim 17:
Sheehan teaches a mass and/or ion mobility spectrometer comprising an ion source as claimed in claim 1 (abstract). 

Regarding Claim 18:
Sheehan teaches a method of impactor spray or electrospray ionisation (abstract) comprising: 
providing a liquid sample through a first conduit of a nebulizer ((Fig. 1 (10), 7:18-29; 10:29-31) and providing a nebulisation gas through a second conduit of the nebuliser in order to nebulise the liquid sample (Fig. 1 (92), 8:19-26), and wherein the outlet of the second conduit surrounds a single first conduit (as shown in Fig. 1); and 
providing one or more ring electrodes (Fig. 1 (30) has an upstream element with is a ring electrode surrounding needle (10) and counter electrode (20)) for providing charge to the sample or removing charge from the nebulizer (10:42-55 describes a number of techniques whereby the electrode (30) provides charge to the sample), wherein the one or more ring electrodes are provided around the second conduit (as shown in Fig. 1) and surround a single second conduit (as shown in Fig. 1).
However, the Sheehan embodiment above fails to teach that the first conduit and second conduit are of unitary construction with each other.
Where the prior art demonstrated elements clamped together, the court found that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the present scenario, Sheehan teaches the first and second conduit stuck together in order to provide an electrospray ion source. Abstract, see Fig. 1. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the first conduit integral with the second conduit and the screen integral with the case because the use of a one piece construction instead of the connected structure disclosed in Sheehan would be a matter of obvious engineering choice. 340 F.2d at 968, 144 USPQ at 349.

Regarding Claim 19:
Sheehan teaches the method of mass and/or ion mobility spectrometry comprising a method of impactor spray or electrospray ionisation as claimed in claim 18 (abstract). 

Regarding Claim 20:
Sheehan teaches an impactor spray, impact or electrospray ionisation ion source (abstract) comprising: 
a nebuliser having a first conduit (Fig. 1 (10), 7:35-36) for providing a liquid sample (7:18-29; 10:29-31) and a second conduit for providing a nebulisation gas in order to nebulise the liquid sample (Fig. 1 (92), 8:19-26), wherein: 
outlets of the first conduit and the second conduit are substantially concentric (as shown in Fig. 1) and have substantially circular cross-sectional profiles at the exit region of the first and second conduits (8:2-10); 
the outlet of the second conduit surrounds or circumferentially encloses a single first conduit (as shown in Fig. 1); 
the first conduit and the second conduit are formed of glass (7:60-62 notes that capillary (10) may be made of glass; 12:52-55 notes that the nebulizer may be made of glass); and
one or more ring electrodes (Fig. 1 (30) has an upstream element with is a ring electrode surrounding needle (10) and counter electrode (20)) for providing charge to the sample or removing charge from the nebulizer (10:42-55 describes a number of techniques whereby the electrode (30) provides charge to the sample), wherein the one or more ring electrodes are provided around the second conduit (as shown in Fig. 1) and surrounds a single second conduit (as shown in Fig. 1).
However, the Sheehan embodiment above fails to teach that the first conduit and second conduit are of unitary construction with each other.
Where the prior art demonstrated elements clamped together, the court found that “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). In the present scenario, Sheehan teaches the first and second conduit stuck together in order to provide an electrospray ion source. Abstract, see Fig. 1. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the first conduit integral with the second conduit and the screen integral with the case because the use of a one piece construction instead of the connected structure disclosed in Sheehan would be a matter of obvious engineering choice. 340 F.2d at 968, 144 USPQ at 349.

Regarding Claim 21:
Sheehan teaches the ion source of claim 1 wherein the one or more ring electrodes are concentric with the first conduit or the second conduit (as shown in Fig. 1).

Regarding Claim 22:
Sheehan teaches the ion source of claim 1 wherein the ring electrode is configured to provide charge to the sample without making contact with the sample. The electric field provided by the ring electrode, as described at 10:42-55, modifies the charge of the sample without the electrode making contact with the sample.

Regarding Claim 23:
Sheehan teaches the ion source of claim 1 wherein the ring electrode is in contact with an external side surface of the second conduit. As shown in Fig. 1, (30) contacts (20) through (110).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan in view of US 7,560,688 [Clowers].

Regarding Claim 12:
Sheehan teaches an ion source as claimed in claim 11, but fails to explain that the one or more connectors comprise one or more Zero Dead Volume (ZDV) connectors.
Clowers teaches using a commercially available ZDV connector to apply a voltage to a sample solution prior to electrospray (9:19-23). It would have been obvious to one of ordinary skill in the art to substitute the ZDV connector described by Clowers for the similar connector of Sheehan. One would have been motivated to do so since this would minimize dead space in the cell.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan in view of US 9,673,032 [Schleifer].

Regarding Claim 10:
Sheehan teaches an ion source as claimed in claim 1, but fails to teach the source further comprising a liner conduit within the first conduit, wherein the liner conduit has a substantially uniform diameter.
 Schleifer teaches an ion source (abstract) including a first conduit through which a liquid sample passes (1:7-11), the source further comprising a liner conduit within the first conduit, wherein the liner conduit has a substantially uniform diameter (5:25-31, a coating has a substantially uniform, albeit very thin, diameter). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the liner of Schleifer to the first conduit of Sheehan. One would have been motivated to do so since this would allow a user to impart a desired functionalization, such as hydrophobicity, to the conduit.


Response to Arguments

 Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11, 14, and 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881